The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 26, 2021

                               2021COA115

No. 20CA0721, Estate of Gallegos — Probate — Intestate
Succession — Individual Adopted by Relative of Genetic Parent

     As a matter of first impression, a division of the court of

appeals concludes that intestate succession for a child who was

adopted by certain relatives of the child’s genetic parents is

governed by Probate Code section 15-11-119(3), C.R.S. 2020, rather

than a conflicting provision of the Children’s Code, section 19-3-

608, C.R.S. 2020, which terminates an adopted child’s status as an

heir at law upon a final decree of adoption.
COLORADO COURT OF APPEALS                                         2021COA115


Court of Appeals No. 20CA0721
Costilla County District Court No. 17PR30006
Honorable Crista Newmyer-Olsen, Judge


In re the Estate of Joseph Celestino Gallegos, deceased.

Shennae Finan, f/k/a Shennae Jaramillo and Corpus A. Gallegos Ranches,
LLLP, a Colorado limited liability limited partnership,

Appellants,

v.

Patricia Vialpando,

Appellee.


                            JUDGMENT AFFIRMED

                                  Division V
                          Opinion by JUDGE GROVE
                      J. Jones and Graham*, JJ., concur

                         Announced August 26, 2021


Dill Dill Carr Stonbraker & Hutchings, P.C., David R. Struthers, Denver,
Colorado, for Appellant Shennae Finan

The Overton Law Firm, Thomas J. Overton, Steven R. Schumacher, Golden,
Colorado, for Appellant Corpus A. Gallegos Ranches, LLLP

Law Office of Karl Kuenhold LLC, Karl Kuenhold, Denver, Colorado, for
Appellee


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    In this probate case, appellants Shennae Finan, formerly

 known as Shennae Jaramillo, and Corpus A. Gallegos Ranches,

 LLLP, appeal the district court’s ruling that appellee Patricia

 Vialpando is an heir of Joseph Celestino Gallegos, who died

 intestate. Applying section 15-11-119(3), C.R.S. 2020, we conclude

 that, for the purpose of intestate succession, the parent-child

 relationship between Gallegos and Vialpando was not terminated

 when Vialpando was adopted in 1991. Therefore, we affirm.

                           I.    Background

¶2    Gallegos died in December 2016. He had two biological

 children: Vialpando and Finan. Vialpando was born in 1990 and

 was adopted by her maternal grandparents in 1991. However, she

 maintained a relationship with Gallegos throughout his life and he

 named her as the beneficiary of his savings and retirement

 accounts. Finan, who was born in 1989 and who otherwise had no

 relationship with Gallegos, learned that Gallegos was her father

 nearly two years after his death. Both biological daughters now

 seek a share of his estate, and Finan’s heirship is not in dispute.

¶3    Gallegos died without a spouse or a will, meaning that his

 children are entitled to inherit the estate’s assets in equal shares.


                                    1
 See § 15-11-103(2), C.R.S. 2020. The district court named

 Vialpando his sole heir and appointed her as personal

 representative for his estate. Once Finan learned that Gallegos was

 her biological father, however, she moved to modify the court’s

 determination of heirship. Finan’s motion claimed that she was

 Gallegos’s sole heir because Vialpando’s adoption cut off

 Vialpando’s relationship with Gallegos for the purpose of intestate

 succession. Gallegos Ranches, a family partnership owned by the

 late Gallegos and his two brothers, joined Finan’s argument.

¶4    The district court ruled that both Vialpando and Finan are

 heirs to Gallegos’s estate. Although Vialpando was adopted by her

 maternal grandparents — thereby terminating her parent-child

 relationship with Gallegos — the court concluded that a 2010

 amendment to the Probate Code, which allowed children adopted by

 relatives to inherit from their genetic parents, revived that

 relationship for the purpose of intestate succession. Finan and

 Gallegos Ranches now jointly appeal, contending that the district

 court erred by applying the amended Probate Code provision

 because it was passed nearly twenty years after Vialpando’s

 adoption was finalized.


                                    2
                        II.      Standard of Review

¶5    Statutory interpretation is a question of law that we review de

 novo. See, e.g., Neher v. Neher, 2015 COA 103, ¶ 19. We first

 examine the statute’s plain language within the context of the

 statute as a whole. Id. We give words and phrases effect based on

 their plain and ordinary meaning. Id. If a statute is clear and

 unambiguous on its face, we apply it and do not resort to other

 canons of statutory interpretation. Hassler v. Acct. Brokers of

 Larimer Cnty., Inc., 2012 CO 24, ¶ 15.

¶6    In probate cases, we must construe the statutory provisions

 “liberally to promote a speedy and efficient system for settling a

 decedent’s estate, and making distribution to his or her successors,

 while promoting uniformity in the administration of estates among

 different jurisdictions.” Oldham v. Pedrie, 2015 COA 95, ¶ 10.

                          III.    Children’s Code

¶7    Under the Children’s Code, a final decree of adoption divests

 the biological parents “of all legal rights and obligations with respect

 to the child.” § 19-5-211(2), C.R.S. 2020. Relatedly, a “child’s

 status as an heir at law . . . shall cease only upon a final decree of

 adoption.” § 19-3-608(1), C.R.S. 2020. Under these provisions, as


                                       3
 things stood in 1991, once Vialpando was adopted (by anyone), any

 right to inherit property via Colorado’s laws of intestate succession

 was terminated along with the parent-child relationship.

                           IV.     Probate Code

¶8       In 2010, the General Assembly amended Colorado’s intestate

 succession laws. As relevant here, those amendments included a

 provision allowing children who are adopted by relatives of either

 genetic parent to inherit from a genetic parent who dies without a

 will.

             A parent-child relationship exists between both
             genetic parents and an individual who is
             adopted by a relative of a genetic parent, or by
             the spouse or surviving spouse of a relative of
             a genetic parent, but only for the purpose of
             the right of the adoptee or a descendant of the
             adoptee to inherit from or through either
             genetic parent.

 § 15-11-119(3). This language was in effect in 2016 at the time of

 Gallegos’s death.

                              V.     Analysis

¶9       The sole question before us is whether the 2010 amendment

 applies to Vialpando. We hold that it does and as a result conclude

 that Vialpando is Gallegos’s heir.



                                      4
¶ 10   Appellants contend that upon Vialpando’s adoption in 1991,

  Gallegos was permanently divested of “all legal rights and

  obligations with respect to” Vialpando, and the parent-child

  relationship was forever terminated. Because of the finality of the

  adoption decree and the corresponding provisions of the Children’s

  Code, which specify that “a child’s status as an heir at law” ceases

  upon a final decree of adoption, § 19-3-608(1), appellants assert

  that the 2010 amendment to the Probate Code had no effect on

  Vialpando’s status as an heir.1 Because no parent-child

  relationship existed in 2010, appellants contend, there was no

  parent-child relationship to revive, even for the limited purpose of

  intestate succession. We disagree.




  1 Notably, appellants do not distinguish between an heir and an
  heir apparent. It is settled law that heirs can only be determined
  after a decedent’s death. Prior to his death, a decedent’s relative
  can only be an heir apparent — someone with a mere expectation of
  inheriting in the future. See Quintrall v. Goldsmith, 134 Colo. 410,
  418, 306 P.2d 246, 250 (1957). It is upon the decedent’s death that
  the legal title to estate property vests instantly in his heirs at law.
  In re Estate of McQuade, 88 Colo. 341, 346, 296 P. 1023, 1025
  (1931); see also Pierce v. Francis, 194 P.3d 505, 510 (Colo. App.
  2008).

                                     5
                           A.    Conflict of Laws

¶ 11   Probate courts must consider the adoption and inheritance

  laws in effect at the time of adoption, but the right of adopted

  children to inherit is determined by the inheritance laws in effect

  when the intestate died. Estate of David v. Snelson, 776 P.2d 813,

  820, 815 (Colo. 1989). The Probate Code in effect at the time of

  Gallegos’s death provided that a parent-child relationship existed

  between “both genetic parents and an individual who is adopted by

  a relative of a genetic parent . . . but only for the purpose of the

  right of the adoptee or a descendant of the adoptee to inherit from

  . . . either genetic parent.” § 15-11-119(3) (emphasis added). The

  statute does not clarify whether it is intended to have only

  prospective effect, but because Vialpando was adopted by her

  maternal grandparents, it applies unless the adoption irreversibly

  severed the parent-child relationship between Vialpando and

  Gallegos for all purposes.

¶ 12   Nothing in Vialpando’s adoption records addressed the effect

  of the adoption on Vialpando’s status as Gallegos’s heir. However,

  under the Children’s Code, Vialpando’s “status as an heir at law”

  ceased “upon a final decree of adoption.” § 19-3-608(1). This


                                      6
  provision conflicts with the 2010 amendment to the Probate Code.

  Simply put, if section 15-11-119(3) controls, Vialpando became

  Gallegos’s heir upon his death. On the other hand, if adoption

  irrevocably severed Vialpando’s relationship with Gallegos for all

  purposes, then she did not. To resolve this conflict, we apply

  principles of statutory construction to determine which provision

  controls.

                B.   Principles of Statutory Construction

¶ 13   The overriding goal of statutory construction is to effectuate

  the legislature’s intent. Doubleday v. People, 2016 CO 3, ¶ 19. We

  interpret the statute within the context of its broader scheme to give

  consistent, harmonious, and sensible effect to all its parts. Curtis v.

  Hyland Hills Park & Recreation Dist., 179 P.3d 81, 83 (Colo. App.

  2007). When we conclude, as we do here, that two applicable

  provisions are irreconcilable, we look to both specificity and recency

  to resolve the conflict. Dawson v. Reider, 872 P.2d 212, 214 (Colo.

  1994).

¶ 14   First, the more specific statute prevails over the more general

  one. § 2-4-205, C.R.S. 2020 (explaining that if a conflict between a

  special provision and a general provision is irreconcilable, “the


                                    7
  special . . . provision prevails as an exception to the general

  provision”). “Interpreting a specific provision as prevailing over a

  general one still allows for both provisions to exist,” People v.

  Cooper, 27 P.3d 348, 355 (Colo. 2001), an approach that is

  consistent with the goal of giving full and sensible effect to the

  entire statutory scheme, see Smith v. Colo. Motor Vehicle Dealer Bd.,

  200 P.3d 1115, 1118 (Colo. App. 2008).

¶ 15     Second, the more recent statute prevails over the older one.

  Jenkins v. Panama Canal Ry. Co., 208 P.3d 238, 241 (Colo. 2009).

  This is true even if the General Assembly did not clearly intend the

  more recent statute to supplant an existing statute. See City of

  Florence v. Pepper, 145 P.3d 654, 657, 660 (Colo. 2006). We

  assume the legislature is aware of its enactments, and, therefore,

  we conclude that by passing an irreconcilable statute at a later

  date, it “intended to alter the prior statute.” Jenkins, 208 P.3d at

  242.

¶ 16     Applying these principles here, we conclude that because the

  probate statute is both more specific and more recent, it prevails

  over the conflicting provisions of the Children’s Code.




                                     8
¶ 17   At the outset, we recognize that the conflict between section

  15-11-119(3) and section 19-3-608(1) is quite limited. It only

  applies to children who have been adopted by certain relatives of

  their biological parents; section 19-3-608(1) continues to apply to

  nonrelative adoptions. Because we aim to give full and sensible

  effect to the entire statutory scheme, we interpret section 15-11-

  119(3) as carving out a limited exception to the general rule

  outlined in section 19-3-608(1).

¶ 18   The timing of section 15-11-119(3)’s passage lends support to

  our conclusion that the General Assembly intended to alter the

  scope of section 19-3-608. To be sure, we assume that the

  legislature is familiar with its previous enactments. Jenkins, 208

  P.3d at 242. But it is also clear that the amendment to the Probate

  Code would not make sense unless the General Assembly

  understood the general rule established in the Children’s Code.

  Therefore, we are confident that the legislature “intended to alter”

  the Children’s Code when it passed the more recent amendment to

  the Probate Code. See id.

¶ 19   But this does not end our inquiry. Having concluded that the

  2010 amendments to the Probate Code govern our review of


                                     9
  Gallegos’s intestate succession, we next evaluate our application of

  the statute to ensure that it does not run afoul of the state

  constitution.

                  C.    Retroactivity and Retrospectivity

¶ 20   Appellants contend that designating Vialpando as Gallegos’s

  heir under section 15-11-119(3) is an impermissible retroactive and

  retrospective application of that provision, contrary to legislative

  intent and in violation of the Colorado Constitution. As they point

  out, the General Assembly has specifically provided that “[n]o

  provision of this [probate] code or of any amendment to this code

  shall apply retroactively if the court determines that such

  application would cause the provisions to be retrospective in its

  operation in violation of section 11 of article II of the state

  constitution.” § 15-17-101(2)(f), C.R.S. 2020.

¶ 21   A statute is retroactive if it operates on transactions that have

  already occurred or on rights and obligations that existed before its

  effective date. Ficarra v. Dep’t of Regul. Agencies, 849 P.2d 6, 11

  (Colo. 1993). Retroactive application of a statute is generally

  disfavored by both the common law and statute. Id.; § 2-4-202,

  C.R.S. 2020. But retroactive application of a civil statute is not


                                      10
  necessarily unconstitutional: it is permitted where the statute

  effects a change that is procedural or remedial. People v. D.K.B.,

  843 P.2d 1326, 1332 (Colo. 1993). Because some retroactively

  applied legislation is constitutional while some is not, Colorado

  courts mark this distinction with the term contained in the

  constitutional provision — “retrospective” — to describe a statute

  whose retroactive application is unconstitutional. In re Estate of

  DeWitt, 54 P.3d 849, 854 (Colo. 2002); Ficarra, 849 P.2d at 12.

¶ 22   Contrary to appellants’ claims, the district court did not apply

  section 15-11-119(3) either retroactively or retrospectively. Because

  no child has a vested right in her father’s property before his death,

  Quintrall v. Goldsmith, 134 Colo. 410, 419, 306 P.2d 246, 250-51

  (1957), Vialpando could not have permanently lost any right to

  Gallegos’s estate when she was adopted in 1991. As we have

  already discussed, a decedent’s heirs are determined at the moment

  of his death, based on the Probate Code in effect at the time of his

  death.

¶ 23   When Gallegos died in 2016, the court appropriately applied

  the existing Probate Code, which provides that a “parent-child

  relationship exists” for purposes of intestate succession between


                                    11
  Gallegos and Vialpando. § 15-11-119(3). Had Gallegos died

  between the date of Vialpando’s adoption and the day prior to the

  enactment of the 2010 Probate Code amendment, Vialpando would

  not be considered an heir. But that is not what happened.

  Gallegos died after the 2010 Probate Code amendment was enacted,

  so Vialpando appropriately inherits her share of his estate through

  intestate succession. This means that applying the 2010

  amendment to the Probate Code to the intestate succession of

  Gallegos’s estate is not retroactive.

                            D.   Vested Rights

¶ 24   We find the foregoing statutory analysis dispositive of the

  issue of Vialpando’s heirship. However, we now briefly address

  appellants’ alternative argument that upon Vialpando’s adoption in

  1991, Gallegos had a vested right to be free from any future legal

  obligations that would result from being her biological father, even

  after his death. We find this unpersuasive.

¶ 25   Appellants contend that the focus should properly be on

  Gallegos’s vested rights to be free of any obligations to Vialpando,

  and not on Vialpando’s legal right to inherit. But “heirship is not a

  parental obligation; it is a legal right which accrues automatically to


                                     12
  the child upon the decedent’s death.” In re Estate of Bomareto, 757

  P.2d 1135, 1137 (Colo. App. 1988) (citing Quintrall, 134 Colo. 410,

  306 P.2d 246), overruled on other grounds by Estate of David, 776

  P.2d at 820. In their briefing, appellants did not cite any cases

  supporting their contention that Gallegos’s right to be free of

  parental obligations also applied to intestate succession by his

  heirs, nor could they point us to any such cases during oral

  argument.

¶ 26   Instead, appellants cite the statutory language of the 2010

  Probate Code amendment in support of their contention that

  Gallegos’s vested right is not affected by the revision to the statute.

  Section 15-17-101(2)(d) of the Probate Code reads: “An act done . . .

  before the effective date of an amendment to this code, in any

  proceeding is not impaired by this code or by any amendment to

  this code.” But appellants’ argument fails because the adoption of

  Vialpando was not impaired or otherwise affected by the 2010

  amendment to the Probate Code. Throughout his life, Gallegos

  remained free of any legal rights or obligations with respect to

  Vialpando.




                                     13
¶ 27   If, as appellants contend, adoption means that a biological

  parent has a vested right to have no legal connection to the child at

  any point in the future, and this vested right supersedes statutory

  changes, then this would render the General Assembly’s 2010

  amendment to the Probate Code meaningless regardless of the date

  of the adoption. Because a “statutory interpretation leading to an

  illogical or absurd result will not be followed,” Frazier v. People, 90

  P.3d 807, 811 (Colo. 2004), we decline to adopt this interpretation.

                             VI.   Conclusion

¶ 28   The judgment is affirmed.

       JUDGE J. JONES and JUDGE GRAHAM concur.




                                     14